I will not enter into a discussion of the case, but only wish to point out briefly wherein I do not agree with the majority opinion written by Judge JACKSON. I recognize the right of a bailee to so contract as to exempt himself from liability, but I cannot agree that the facts in this case show that the bailee was within the terms of the exemption contract claimed by him.
Conceding that the plaintiff was aware of the force and effect of the signs posted in the garage, I am of the opinion that the bailor had the right to rely upon the apparent security of the building and of the presence of people at work around it as a protection against theft of his car. As long as the car remained in the garage the defendant's exemption from liability may have continued, but when the bailee removed it from the garage and placed it on the public street with the keys left in it as an invitation to a theft, bailee removed himself from under the protection of the exemption.
I think the judgment should be affirmed.